Citation Nr: 0801253	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-21 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected hemorrhoids.  

2.  Entitlement to service connection for a claimed 
respiratory disorder, claimed as restrictive lung disease.

3.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD) with abdominal pain.  

4.  Entitlement to service connection for a claimed residual 
abdominal scar.  






REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from April 1980 to February 
1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the RO in Washington, D.C.  The RO, in pertinent part, denied 
the claims of service connection for a respiratory disorder, 
a residual abdominal scar and GERD with abdominal pain.  

The RO awarded service connection for hemorrhoids and 
assigned a noncompensable evaluation effective in May 2000.  

The August 2002 rating decision also denied service 
connection for major depression and dental trauma.  The Board 
affirmed the denial for dental trauma in September 2004.  

The RO awarded service connection for major depression in a 
November 2005 rating decision.  As such, these claims are no 
longer in appellate status.  

During the pendency of the appeal the veteran relocated to 
South Carolina.  The RO in Columbia is now the agency of 
original jurisdiction (AOJ).  

In March 2006, the veteran submitted additional evidence to 
the Board in connection with a claim for a higher rating for 
the service-connected major depression.  The newly submitted 
evidence is not pertinent to the claims on appeal and thus, a 
remand for preparation of a supplemental statement of the 
case (SSOC) is not necessary.  38 C.F.R. § 20.1304 (c).  

However, as this issue has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The service-connected hemorrhoids have not been shown to 
be large or thrombotic, irreducible, with excessive redundant 
tissue, nor is there evidence of frequent recurrences.  

3.  The currently demonstrated restrictive lung disease is 
not shown to have had its clinical onset in service or to be 
due to another event or incident, including the claimed 
exposure to harmful gases, during a military training 
exercise.  

4.  An abdominal scar existed prior to the veteran's period 
of active military service and did not undergo an increase in 
severity during said service.

5.  The veteran currently is not shown to have any GERD that 
can be linked to a documented injury or other event or 
incident of his period of active service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected hemorrhoids have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.114 including Diagnostic Code 7336 
(2007).  

2.  The veteran's disability manifested by restrictive lung 
disease is not due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  The criteria for the establishment of service connection 
for a residual abdominal scar are not met.  38 U.S.C.A. §§ 
1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  

4.  The veteran does not have a disability manifested by GERD 
due to an injury or disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the veteran filed his claim in May 2000 prior 
to the enactment of the VCAA.  Duty to assist letters were 
sent to the veteran in August 2000 and December 2000.  

In May 2001, prior to initial adjudication of the claims, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the service 
connection claims, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertained 
to the claims.  

The veteran is challenging the initial evaluation assigned by 
the RO for hemorrhoids.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection in August 2002 was granted was legally 
sufficient, VA's duty to notify with regard to the claim has 
been satisfied.

Additional VCAA letters were sent in October 2004 and July 
2005, which additionally notified the veteran of the evidence 
necessary to establish an increased rating for the service 
connected hemorrhoids and to submit any evidence in possession 
that pertained to his claims.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's pre-service hospitalization records, service 
medical records, post-service VA treatment records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, including the submission of statements in 
support of his claims, current treatment reports, and copies 
of pertinent service medical records.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Thus, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


I.  Increased Rating

The veteran asserts that his service connected hemorrhoids 
are more severely disabling than is contemplated by the 
currently assigned noncompensable rating. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Historically, in an August 2002 rating decision, service 
connection was awarded for hemorrhoids.  A noncompensable 
evaluation was assigned in May 2000.  

The veteran is appealing the original assignment of a 
noncompensable evaluation following the award of service 
connection for hemorrhoids.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; pre-
service hospitalization records; VA outpatient treatment 
records; and reports of VA examination.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran's hemorrhoids are rated as noncompensable under 
38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this code 
section, a noncompensable evaluation is assigned for external 
or internal hemorrhoids that are mild or moderate.  A 10 
percent evaluation is assigned for large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidence of frequent recurrences.  A 20 percent evaluation is 
assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114.   

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for 
increase and that the appeal will be denied.  38 C.F.R. 
§§ 4.3, 4.7.  

In this regard, VA outpatient treatment records dated in 
October 1999 indicate the veteran had no hemorrhoids.  An 
entry dated in March 2000 shows the veteran complained of 
rectal bleeding with bowel movements and itching; however, 
physical examination found no evidence of hemorrhoids.  In 
April 2000, treatment providers noted there was a complete 
resolution of rectal symptoms with use of proctofoam.  

Upon VA examination in February 2002, the veteran complained 
of hemorrhoids "now and then" and itching.  Physical 
examination revealed no external hemorrhoids.  

The report of VA examination in November 2004 indicates the 
veteran complained of having minor hemorrhoids off and on 
since his abdominal surgery.  He reported mild burning five 
to seven days out of the month treated with a local cream and 
stool softeners, which significantly relieved his symptoms.  
There were no hemorrhoids visible upon examination.  

While a noncompensable rating is appropriate, there has been 
no objective evidence of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, or evidence of 
frequent recurrences.  38 C.F.R. § 4.114.  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than the that noted above.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. 
App. at 55-57.  

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be so unusual or exceptional as to warrant referral of his 
case to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  


II.  Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales, 218 F.3d at 1380-81;  
Timberlake, 14 Vet. App. at 128-30.


Respiratory Disorder

The veteran asserts that he was exposed to harmful gases in 
service when fellow trainees pulled filters out his mask 
causing his lungs to burn.  After careful consideration of 
the record, the Board finds that the veteran's claim of 
service connection for a respiratory disorder must be denied.  

In this regard, the service medical records are wholly devoid 
of complaints, treatment or diagnoses of a respiratory 
disorder, to include restrictive lung disease.  Complaints of 
chest congestion were attributed to upper respiratory 
infections.  There were no reports of gas exposure or 
findings of "burnt lungs."  

Post-service, the first complaints of shortness of breathe is 
dated in February 1989.  The veteran reported an onset of one 
year prior.  The examiner felt it was probably stress 
related.  

It was not until November 1996, that a pulmonary function 
test (PFT), showed evidence of  mild obstructive disease.  
Records dated in 1999, show the veteran was diagnosed with 
chronic obstructive pulmonary disorder (COPD); chest x-rays 
taken in January 1999 were negative.  In 1999, it was also 
noted the veteran had a 20 year history of smoking.  

Upon VA examination in February 2002, the veteran's chest was 
clear to auscultation.  The examiner questioned whether the 
veteran had variant asthma.  COPD was considered doubtful.  
The examiner questioned a relation to service.  The examiner 
noted that chest x-rays taken in January 2001 were read as 
normal.  

The November 2004 report of VA examination indicates that the 
veteran was put into a building in service where a smoky 
substance was released.  The veteran stated that, after his 
gas mask got knocked off, he inhaled small quantities of the 
gas with no immediate adverse effects.  He reported 
experiencing chest tightness and shortness of breath with 
exertion a few months later.  

The veteran further indicated that these symptoms have 
recurred in cold months since service.  He indicated that he 
used an albuterol inhaler once daily which gave him almost 
complete relief of his symptoms.  

The examiner stated that the veteran had a normal examination 
of the lungs without any clinical indication of pathology.  
Chest x-rays were unremarkable.  PFTs were ordered.  

The examiner opined that, even if the PFT was abnormal, it 
would not be related to brief exposure to smoky substances 
while in military training.  The examiner reasoned that the 
gas was almost certainly zinc chloride, a commonly used mild 
irritant, which was nontoxic, but used in such training 
exercises because it produced a mild irritation to alert the 
wearer that the mask was not working properly.  

The examiner stated it was not a chemical from which a brief 
inhalation could cause long-term toxicity.  The examiner 
further noted there were no lung diseases detected in review 
of the service medical records.  PFTs showed a -2% change 
between pre-bronchodilator and post-bronchodilator response.  

VA outpatient treatment records dated in 2005 show that 
restrictive/obstructive disease continued to be present on 
the veteran's problem list.  

There is no evidence to satisfy the critical second and third 
components of the Hickson inquiry enumerated above.  As 
noted, the service medical records were negative for a 
respiratory disorder, to include restrictive lung disease.  
The November 2004 examiner opined that even if the PFT was 
abnormal, it would not be related to brief exposure to a 
smoky substance while in military training.  

While the veteran asserts that he suffers from restrictive 
lung disease that is related to service, his own statements 
as to the etiology of a disease cannot constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that matters involving special 
experience or special knowledge require the opinion of one 
skilled in that particular science).  

Thus, as the preponderance of the evidence is against the 
claim, the appeal must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. 
App at 54.  


Residual Abdominal Scar

The veteran asserts that revision of a pre-existing abdominal 
scar performed during military service produced severe 
abdominal pain which had continued to the present day.  After 
careful consideration of the record, the Board finds that the 
veteran's claim of service connection for a residual 
abdominal scar must be denied.  

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under section 
1111 of the statute for disorders not noted on the entrance 
or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  
38 C.F.R. § 3.306(b).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  

In this matter, the veteran's service medical records show 
that a four inch abdominal scar from torsion of the colon was 
identifed at the veteran's March 1980 enlistment examination.  
A September 1974 discharge summary from the Community Medical 
Center in Scranton, Pennsylvania, revealed that the veteran 
underwent an exploratory laparotomy for an acute abdomen 
secondary to torsion of the sigmoid colon.  

The veteran complained of having abdominal pain in 1981.  He 
was variously diagnosed with gastroenteritis and possible 
suture granuloma.  The veteran underwent a revision of the 
incisional scar in August 1981.  Thereafter, he continued to 
complain of abdominal pain, which was variously attributed to 
gastroenteritis and constipation.  It was noted in 1982 that 
the veteran had recurrent abdominal adhesions.  

Thus, as an abdominal scar was noted on the veteran's March 
1980 enlistment examination and the hospitalization reports 
from 1974 show surgery for torsion of the sigmoid colon prior 
to enlistment, it is considered to have pre-existed the 
veteran's period of active duty service. 38 C.F.R. 
§ 3.304(b).  

In the case of aggravation, the pre-existing disease or 
injury will be considered to have been aggravated where there 
is an increase in disability during service, unless there is 
a specific finding that the increase is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.304, 3.306(a).  

There has been no showing that the abdominal scar underwent 
an increase in disability during service.  Wagner, 370 F.3d 
at 1096; 38 U.S.C.A. § 1153.  Significantly, his post-service 
complaints of abdominal pain have been made in association 
with treatment for what was suspected to have been GERD and 
esophagitis.  

In January 1991, there was an indication the veteran had 
possible recurrent adhesions, but no objective findings were 
reported.  In April 1991, the veteran reported having 
abdominal pain.  A history of intestinal trauma and status 
post release of adhesions was noted.  Thereafter, the veteran 
did not seek any treatment for his abdominal scar.  

Upon VA examination in February 2002, the veteran's skin was 
normal.  The examiner noted some abdominal pain starting pre-
service from the motor vehicle accident with abdominal 
exploration.  

After review of the claims folder, a November 2004 VA 
examiner found a well-healed lower abdominal scar from 
surgery pre-military service.  The veteran reported a 
significant improvement in his abdominal condition after the 
surgery.  He indicated that he had only minor pain when he 
wore a seat belt.  

The VA examiner noted there was care for the condition during 
service, but opined it resulted in improvement in the 
veteran's condition, not exacerbation.  Thus, the examiner 
concluded the residual abdominal scar should not be 
considered related to the veteran's military service and 
rather related totally to the pre-military motor vehicle 
accident, hospitalization, and surgery.  

While the veteran contends that his abdominal scar was 
aggravated by his active duty service, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  

Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. 
App at 54.  


GERD with Abdominal Pain

The veteran asserts that he began suffering from GERD and 
abdominal pain after surgery was performed in service.  After 
careful consideration of the record, the Board finds that the 
veteran's claim of service connection for GERD with abdominal 
pain must be denied.  

In this regard, the service medical records do confirm that 
the veteran was variously treated for gastroenteritis in June 
1981, February 1982, June 1982 and July 1982.  In an undated 
entry, moderate reflux was noted; however, no diagnostic 
tests were provided.  A May 1984 report of medical 
examination was negative for findings of GERD.  

The mere fact that the veteran was treated for 
gastroenteritis in service and there was an undated notation 
of GERD without objective demonstration on diagnostic 
testing, is not enough to establish service connection; there 
must be evidence of a resulting chronic disability.  See 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  

Further, the veteran is not shown by the evidence to have a 
continuity of symptomatology after service to support a 
finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Post service, the veteran is shown to have first complained 
of abdominal pain in 1991.  There is a 5-year evidentiary gap 
in this case between active service and the earliest medical 
evidence of abdominal pain, which tends to disprove the claim 
that notations of gastroenteritis in service resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  

Moreover, while VA providers questioned mild reflux in March 
2001, an upper gastrointestinal (UGI) series performed in 
February 2001 was negative.   Despite notations that the 
veteran had reflux esophagitis in VA outpatient treatment 
records dated between 1996 and 2000, there were no further 
complaints between 2001 and 2005.  

GERD was not found upon VA examination in February 2002 and 
November 2004. An UGI performed in November 2004 revealed no 
evidence of GERD.  

In the instant case, there is absence of competent evidence 
of currently diagnosed GERD.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d at 1332 (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes).  

While the veteran asserts that he suffers from GERD with 
abdominal pain that is related to service, his own statements 
as to medical diagnosis and the etiology of a disease cannot 
constitute competent medical evidence.  Espiritu, 2 Vet. App. 
at 494.  

Thus, as the preponderance of the evidence is against the 
claim, the appeal must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. 
App at 54.



ORDER

An increased initial, compensable evaluation for the service-
connected hemorrhoids is denied.  

Service connection for a respiratory disorder, claimed as 
restrictive lung disease, is denied.  

Service connection for GERD with abdominal pain is denied.  

Service connection for a residual abdominal scar is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


